Citation Nr: 0323253	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-22 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1942 to November 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In January 2001, the Board 
remanded this claim to the RO for additional development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of the claims. 

2.  The veteran does not currently have a bilateral hip 
disorder.   

3.  In July 1984, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder.

4.  The RO notified the veteran of the July 1984 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal. 

5.  The evidence associated with the claims file subsequent 
to the RO's July 1984 decision is neither cumulative nor 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with the evidence previously assembled, it 
is not so significant that it must be considered to decide 
fairly the merits of the claim.   




CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 

2.  The July 1984 rating decision, in which the RO denied a 
claim of entitlement to service connection for a back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for a bilateral hip disorder 
and whether he has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine.  In a 
rating decision dated July 1999, the RO denied the veteran 
these benefits, and thereafter, the veteran appealed the RO's 
decision.     

I.  Development of Claims

While the appeal was pending, specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the need for a 
claimant to submit a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
noted, the VCAA became law in November 2000.  The veteran 
filed his service connection claims in May 1999; those claims 
remain pending before VA.  Thus, to the extent that the Kuzma 
case may be distinguished from the instant case because of 
the finality of the Board decision in Kuzma at the time of 
the November 2000 VCAA enactment date, the Board finds that 
such provisions of the VCAA are applicable to this pending 
appeal.  

In this case, for the reasons that follow, the Board finds 
that VA complied with the VCAA by notifying the veteran of 
the evidence needed to substantiate his claims, explaining to 
him who was responsible for submitting such evidence, and 
obtaining and fully developing all other evidence necessary 
for the equitable disposition of the claims.  Accordingly, 
the Board's decision to proceed in adjudicating the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, VA notified the veteran of the information needed to 
substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  More specifically, in a 
decision dated January 2001 and a letter dated April 2001, 
the Board and the RO, respectively, notified the veteran of 
the change in the law and indicated that VA was developing 
and would reconsider his claims pursuant to that law.  In its 
letter, the RO informed the veteran that he had to submit 
evidence establishing that he had an injury or disease in 
service and a current disability that was related to that 
injury or disease.  The RO indicated that it had requested 
the veteran's VA treatment records.  It also indicated that 
it needed the veteran to identify the names of all other 
health care providers that had records that might help decide 
his bilateral hip and low back claims, the addresses of those 
providers, and the approximate dates of treatment.  The RO 
requested the veteran to sign the enclosed forms authorizing 
release of his records to VA, or to obtain and submit those 
records directly to the RO.  The RO explained that it would 
make reasonable efforts to assist the veteran in obtaining 
any evidence he did not wish to secure, but that, ultimately, 
it was his responsibility to do so.  

In a letter dated May 1999, a rating decision dated July 
1999, a letter notifying the veteran of that decision, a 
statement of the case issued in September 1999, supplemental 
statements of the case issued in December 1999 and January 
2002, and a Remand issued in January 2001, the RO and the 
Board informed the veteran of the reasons for which his 
claims had been denied and of the evidence still needed to 
substantiate his claims, notified him of all regulations 
pertinent to his claims, including those involving VA's 
duties to notify and assist, provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims, and reconsidered those claims pursuant 
to the VCAA.  

VA also fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the evidence relevant to his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2002).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including VA 
treatment records.  In addition, the RO developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claims.  In June 2001 and December 2002, the RO 
afforded the veteran VA examinations, during which examiners 
discussed the etiology of the disorders at issue in this 
appeal.  

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for a bilateral hip 
disorder.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).  

In written statements submitted during the pendency of this 
appeal and during VA examinations conducted in June 2001 and 
December 2002, the veteran asserted that his hip disorder 
developed either as a direct result of his military service 
when he was involved in an accident where his jeep hit a land 
mine, or secondary to misalignment caused by his service-
connected left knee disability.  The veteran's representative 
asserted that the RO did not consider all of the veteran's 
service medical records, including reports of 
hospitalization, in support of his claims.  

The veteran served on active duty from April 1942 to November 
1945.  His service medical and personnel records confirm 
that, during that time frame, he had a jeep accident that 
caused a fractured left tibia and a laceration and abrasion 
on the left foot and leg.  These injuries necessitated 
inpatient treatment.  While being treated for these injuries, 
which required the application of a cast that extended to the 
veteran's left hip, no examiner indicated that the veteran's 
hips were injured.  

According to the remainder of the veteran's service medical 
records, the veteran did not seek treatment for hip 
complaints at any time during service.  On separation 
examination conducted in November 1945, he reported left knee 
pain, but no problems associated with his hips, and an 
examiner noted no hip abnormalities. 

Following discharge, in a rating decision dated February 
1946, the RO granted the veteran service connection for a 
left knee disability, an award that still remains in effect.  
Since then, the veteran has sought VA outpatient treatment 
and undergone multiple VA examinations, during which he 
reported hip pain, but no examiner diagnosed a hip disorder 
manifested by that pain.  

Specifically, during VA orthopedic and general medical 
examinations conducted in November 1947 and March 1998, and 
outpatient treatment rendered from 1984 to 1998, the veteran 
expressed no complaints associated with his hips.  Rather, he 
first reported hip problems during an outpatient visit in 
November 1999.  On that date, the examiner did not diagnose 
any hip disorder.  Subsequently, during an outpatient visit 
in January 2000, the veteran sought reevaluation of this 
problem after indicating that it was service connected.  
Without the benefit of x-rays, an examiner diagnosed 
degenerative joint disease of the hips. 

During a VA joints examination conducted in June 2001, the 
veteran reported hip problems in the iliac crest area.  The 
examiner noted that even though the cast the veteran wore in 
service extended to his rib margin, it was used to treat the 
veteran's left tibial plateau fracture.  X-rays of the hips 
were negative.  The examiner diagnosed pain over the iliac 
crests, but a negative hip examination with no acute or 
chronic hip disorder identified.  She explained that it was 
her opinion that the reported hip pain radiated from the 
veteran's low back and was thus due to the veteran's 
degenerative joint disease of the lumbar spine.  She further 
explained that such a condition was not service connected.  
During a VA joints examination conducted in December 2002, an 
examiner discussed the veteran's left knee disability, but 
did not mention any hip symptomatology associated with that 
disability.   

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than his 
own assertions, establishing that he currently has a 
bilateral hip disorder.  One examiner diagnosed degenerative 
joint disease of the hips, but that disease was later ruled 
out after x-rays were conducted and determined to be normal.  
Another examiner noted hip pain, but then indicated that 
there was no hip disorder to which that pain was 
attributable.  Unfortunately, the veteran's assertions, 
alone, may not be considered competent evidence of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Pain, absent a finding of an underlying 
disorder, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that the veteran does 
not currently have a bilateral hip disorder and thus, 
concludes that a bilateral hip disorder was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral hip disorder.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of this claim and this 
claim must be denied. 

B.  Claim to Reopen

The RO initially denied the veteran service connection for a 
back disorder in a rating decision dated July 1984.  The RO 
based its denial on a finding that, in service, the veteran 
was not treated for a back disorder.  In so doing, it 
considered the veteran's service medical records, a VA 
examination report and VA outpatient treatment records and x-
rays.  Later that month, the RO notified the veteran of the 
decision and his appellate rights with regard to the 
decision, but the veteran did not appeal the decision to the 
Board.  The July 1984 decision is thus final.  38 U.S.C.A. 
§ 7105 (West 2002). 

New and material evidence must be received to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's May 1999 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see 
also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002) (effective for claims 
filed as of August 29, 2001)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, see Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), however, the adjudicator may no longer analyze claims 
to reopen in the manner developed by the Court in 1999.  
Rather, after the adjudicator finds that new and material 
evidence has been submitted and reopens the claim, he need 
not determine whether the claim is well grounded.  Instead, 
the adjudicator must determine whether VA has fulfilled its 
duty to assist the appellant in developing his claim, and if 
so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's July 1984 decision includes 
service personnel records, VA inpatient and outpatient 
treatment records, VA examination reports and statements of 
the veteran and his representative.  The Board finds that 
this evidence is new as it is neither cumulative, nor 
redundant.  The Board also finds, however, that this evidence 
is not material as it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  The 
Board bases this latter finding on the fact that the newly 
submitted medical evidence merely establishes that, since 
discharge, the veteran has sought treatment for, and has been 
diagnosed with, a back disorder.  Although the newly 
submitted medical evidence includes the veteran's reported 
history that he injured his back in service, it does not 
include an objective medical opinion confirming that report.  
The absence of such evidence, in part, formed the basis of 
the RO's previous denial of the veteran's claim for service 
connection for a back disorder.  Moreover, a VA examiner in 
recently obtained medical evidence indicated in June 2001 
that it was his medical opinion that it was less than likely 
that the veteran's low back degenerative joint disease was 
secondary to the injury he sustained in 1945 or to the 
service-connected left knee degenerative joint disease.  He 
provided a rationale for the opinions with specific 
references to the record and an explanation of the medical 
principles involved.  Thus, none of the recently obtained 
medical evidence suggests that the veteran's lumbosacral 
spine disorder is etiologically related to any incident of 
military service or to a service-connected disability.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the 
veteran's previously denied claim of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine.  




ORDER

The claim of entitlement to service connection for a 
bilateral hip disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine may not be reopened 
and is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

